DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

 Status of Claims
This action is in reply to the application submitted by the applicant on 03 March, 2021 and the Applicant’s response on 22 February 2022.
Claims 7, 8, 17 and 18 were canceled by Applicant.  
Claims 1, 9 and 16 have been amended by Applicant.
Claims 1-6, 9-16 and 19-20 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-6, 9-16 and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because the claims in ordered combination are a practical application.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
receiving, at an authentication server, a first authentication parameter from a user, the first authentication parameter being associated with a user payment account;
receiving, at the authentication server, a first iteration of a transaction request from a merchant server associated with a merchant, the transaction request including an identifier of the user payment account and a merchant identifier;
determining, by the authentication server via one or more processors, that the merchant identifier is associated with an untrustworthy merchant; 
in response to determining that the merchant identifier is associated with an untrustworthy merchant:
transmitting, to the merchant server from the authentication server, an ISO message type indicator (MTI) file populated with a code requesting that the merchant server re-submit the transaction request to provide an opportunity to authenticate the transaction request, and
transmitting, from the authentication server, an authentication request to a computing device associated with the user payment account, the authentication request including a merchant name associated with the merchant;
receiving, at the authentication server, a second authentication parameter from the computing device in response to the authentication request, the second authentication parameter indicating that the transaction request from the merchant server is legitimate;
determining, by the authentication server via the one or more processors, that the second authentication parameter matches the first authentication parameter;
receiving, at the authentication server, a second iteration of the transaction request from the merchant server in response to the code requesting that the merchant server re-submit the transaction request; and
approving, by the authentication server via the one or more processors, the second iteration of the transaction request based on the determination that the second authentication parameter matches the first authentication parameter;  

The following prior art of reference have been deemed most relevant to the allowed claim(s):
Sheets et al. (U.S. Pat. Pub. No. 20150019443) discloses securely processing remote transactions. One embodiment of the invention is directed to a method of processing a remote transaction initiated by a mobile device comprising a server computer receiving a payment request including encrypted payment information.  
White et al. (U.S. Pub. No. 20110035788) discloses authenticating users to reduce transaction risks includes indicating a desire to conduct a transaction, inputting information in a workstation, and determining whether the inputted information is known.
DiGioacchino (U.S. Pub. No. 20130030972) discloses a financial service provider coordinating accounts issued by an issuer to cardholders requesting credit from merchants. Each merchant has an acquirer with whom the financial service provider also coordinates the accounts. The method can be performed by a merchant or a financial service provider, the 

Claims 1-6, 9-16 and 19-20 are allowed because the references individually and in combination as discussed above as the closest prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Felsher (US 20130159021 A1) discloses a method of controlling access to records stored within databases, each record having associated access rules, a location identifier, and a content identifier maintained in a centralized index, comprising:  receiving a request, communicated from a requestor to a security. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PAUL R KLOBERG/Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698